Title: Thomas Barclay to the American Peace Commissioners, 16 Jul. 1786
From: Barclay, Thomas
To: American Peace Commissioners


          
            
              Gentlemen
            
            

              Morocco

               16th. July 1786.
            
          


          I wrote you the 26th. of last Month and
            expected to have followed my Letter in a week, but several unforeseen Matters have
            hitherto detained us; however I expect we shall set out tomorrow or the day following.
            The 13th. Instant the Treaty was sent to me by the Effindi
            since which some important alterations have been made which the Villainy &
            carelessness of the Talbe Houdrani (to whom the drawing was committed) made necessary;
            and yesterday it was again delevered from Tahar Fennish, to whose hands the King
            committed the arrangement of the Matter. It still wants an additional Article, or rather
            a Declaration which His Majesty has permitted to be made in his Name, but which he
            desired might not make a Part of the Treaty: when this is done, it will stand as I
            described it in my last Letter Vizt. “there is only one
            Article more I wish to see inscribed & that I think will never prove of any
            Consequence” … When I send you the Treaty it will be necessary to accompany it with some
            Remarks with which I will not now trouble you, & the only one I shall make is,
            that the King throughout the whole has acted in a Manner the most gracious and
            condescending, and I really believe the Americans possess as much of his Respect
            & Regard as does any Christian Nation whatever. If you should think my services
            at Algiers, Tunis or Tripoli necessary, I hope your Commands will meet me in the South
            of Spain, for after returning to Paris it will be utterly impossible for me to engage
            further in the Business. A Peace with the Barbary Powers is absolutely essential to the
            Commerce of our Country, and I think a general one might be made notwithstanding the
            impediments that appear. The Emperor has ordered five Frigates on a Cruize in the
            Atlantic Ocean; He is now at Peace with all the World except Russia, Malta, Hamburg and
            Dantzick—A Treaty with the first of these Powers was concluded on, and the Articles
            drawn, but it was afterward broke off. The Emperor complains much of the Treatment he
            receives from England, & Mr. Duff who came here some
            time ago as Pro-Consul, returned the day before we arrived, highly offended at His
            Reception, the Emperor having refused to receive the Letter which Lord Sydney wrote,
            saying he would read no Letters from England but such as were written by the King. I had
            a Letter yesterday from Mr. Carmichael and was in great
            hopes it would have covered one from you, but I am hitherto without the Pleasure of
            hearing from you.
          I am allways, / Gentlemen / Your most obet. humble / Servant.
          
            
              Thos Barclay
            
          
        